DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/3/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,865,135.  Although the claims at issue are not identical, they are not patentably distinct from each other because the current application substantially claims the same limitations as the patent, except for one missing limitation.  The current application fails to claim “scanning at a point of sale terminal a pre-printed lottery ticket”.  It would have been obvious for one with ordinary skill in the art, at the time of applicant’s invention to have included a scanner to scan the information related to the pre-printed lottery ticket, thus streamlining the upload system to the lottery administrator.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Subject matter eligibility determinations under 35 U.S.C. § 101 follow the procedure explained in the Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http://www.gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf. 
Based upon consideration of all the relevant factors with respect to the claims as a whole, claims 1-27 are rejected under 35 U.S.C. 101 as being directed to ineligible subject matter.  
Bilski v. Kappos, 130 S. Ct. 3218, 3227 (2010), Alice Corp. Pty. Ltd. v. CLS Bank International, 134 S.Ct. 2347(2014)), (Case No. 13-298 (Supr. Ct., June 19, 2014), and the Court of Appeals for the Federal Circuit in CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366 (Fed. Cir. 2011), Bancorp Services, L. L. C v Sun Life Assur. Co. of Canada (U.S.), -- F.3d ---, 2012, (Fed. Circ. 2012), one must then look beyond whether the claim falls within a statutory category and determine whether or not the claim is an attempt to patent ineligible subject matter which the courts have proclaimed judicially excepted, specifically, laws of nature, physical phenomena, and abstract ideas (constituting Steps 2A and 2B of the eligibility analysis).  The Supreme Court noted that said decisions are instructive on how to investigate issues of subject matter eligibility and that the question underlying such an investigation is whether or not the claim is an attempt to claim subject matter which has been judicially excepted. 
The 2014 Interim Guidance outlines Steps 2A and 2B equivalent to Parts I and II of the Mayo test) which must be undertaken as they pertain to the concept of abstract ideas.
Step 2A - A determination of whether the claim(s) is/are directed to a law of nature, a natural phenomenon, or an abstract idea must be performed.  Examples of abstract ideas include:
Fundamental economic practices;
Certain methods of organizing human activities;
An idea “of itself”; and
Mathematical relationships/formulas.
Types of concepts the courts have found to be abstract ideas include: mitigating settlement risk; hedging; creating a contractual relationship; using advertising as an exchange or currency; processing information through a clearinghouse; comparing new and stored information and using rules to identify options; using categories to organize, store, and transmit information; organizing information through mathematical correlations; managing a game of bingo; the Arrhenius equation for calculating the cure time of rubber, a formula for updating alarm limits, a mathematical formula relating to standing wave phenomena, and a mathematical procedure for converting one form of numerical representation to another. 
Step 2B - A determination of whether the claim(s) amounts to significantly more than the abstract idea itself.
Non-limiting or non-exclusive examples of limitations which qualify as “significantly more” include:
 Improvements in another technology or technical field;
Improvements in the functioning of the computer itself;
Applying the judicial exception with, or by use of, a particular machine;
Effecting a transformation or reduction of a particular article to a different state or thing;
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application;
Other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.
Non-limiting or non-exclusive examples of limitations which fail to qualify as “significantly more” include:
Adding the words “apply it” (or equivalent) with an abstract idea, or mere instructions to implement an abstract idea on a computer; 
Simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine, and conventional activities previously known in the art;
Adding insignificant extrasolution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea;
Generally linking the use of the judicial exception to a particular technological environment or field of use.

	A patent may be obtained for “any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof.” 35 U.S.C. § 101. The Supreme Court has “long held that this provision contains an important implicit exception[:] Laws of nature, natural phenomena, and abstract ideas 
In the instant application, the claims, when analyzed as a whole, are held to be non-statutory because they are considered to be drawn to an abstract idea without any limitations which qualify as “significantly more” than the abstract idea itself.
Under Step 2A, and based on Supreme Court decision for similar subject matter {OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362 (Fed. Cir. 2015)}, the current application has been rejected as the claims are directed to the abstract idea of lottery game over a computing network.  See United States Court of Appeals for the Federal Circuit decision TLI Communications LLC v. A. V Automotive, LLC.  
In the instant application, the claims, when analyzed as a whole, are held to be non-statutory because they are considered to be drawn to an abstract idea (i.e., Certain methods of organizing human activities, engaging in lawful wagering) without any limitation(s) which qualify as “significantly more” than the abstract idea itself, but which are merely implemented/applied on a computer.  

Additionally, this concept is considered a method of organizing human activity by providing a network based game, based on the information provided by a user. Organizing human activity is used to describe concepts relating to interpersonal and intrapersonal activities, such as managing transactions between people and sales activities (i.e. web based POS and verification related to sale, and in this case lottery sales), advertising, marketing, pricing, resource management, and sales activities or behaviors (see July 2015 Update: Section III (B)).  Several precedential cases have found concepts relating to advertising, marketing, pricing, and sales activities or behaviors abstract. One such example is the use of advertising as an exchange or currency (Ultramercial v. Hulu 772 F.3d 709, 112 U.S.P.Q.2d 1750 (Fed. Cir. 2014)). Additional precedential courts have found abstract examples of organizing human activity to include structuring a sales force or marketing company (in re Ferguson 558 F.3d 1359, 90 U.S.P.Q.2d 1035 (Fed. Cir. 2009)), automatic optimization of pricing in an ecommerce environment or pricing products in organization groups (OIP Technologies, Inc. v. Amazon.com, Inc. 788 F.3d 1359 (Fed. Cir. 2015) and Versata Development Group v. SAP America, Inc. 793 F.3d. 1306 (Fed. Cir. 2015)) and managing tasks and sales force activities and resources (Accenture Global Services, GmbH v. Guidewire Software 728 F.3d 1336 (Fed. Cir. 2013)).

The Examiner deems that the claimed invention therefore is directed to the abstract idea of “engaging in lawful wagering”.  Further, the breadth of the claim when viewed as a whole clearly seeks to “tie up” the abstract idea.  
Therefore, while it is understood that the claims in the current application are not verbatim recitations of the guidelines or case law, the detailed analysis provided 
Under Step 2B, the examiner acknowledges the additional limitations.  These limitations however are used for data gathering and presentation and as such merely represents insignificant pre and post solution activity. Even assuming arguendo that the claims are not insignificant pre and post solution activities or mental activities, each of the functions performed by the machinery are well-understood, routine, and conventional (i.e., receiving and processing data, and receiving or transmitting data over a network, e.g., using the Internet to gather data (see July 2015 Update: Section IV)).
Thus, under Step 2B, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself (Step 2B: NO).  Thus, the independent claims are rejected as directed to a judicial exception, and it is, therefore, ineligible to be patented under 35 USC § 101 in view of the test.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

s 1-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gilmore et al. (US Patent Pub. 20050233797, referred to hereinafter as Gilmore).
Claim 1:	Gilmore disclose a lottery ticket (0014-0016) configure to interact with a terminal, the interaction causing information comprised in the lottery ticket to be received, by at least one remote server configured for operations associated with game playing transactions, or accessed, by the at least one remote server, from the terminal, wherein the terminal is located in an approved location associated with a game, wherein the terminal is associated with approved identification information or approved location information, wherein the game is associated with or comprises game information (0040-0045), wherein the at least one remote server is further configured to: determine the information is at least partially consistent with or mappable to second information or identification information, the second information or the identification information being received, by the at least one remote server, or accessed, by the at least one remote server, from a computing device (0044-0058), process the information, or enable initiation or conduction of a game-playing transaction based on or associated with the information, based on at least one of: determining the information is at least partially consistent with or mappable to the second information or the identification information, wherein the information is received or accessed from the terminal located in the approved location associated with the game, wherein the interaction between the terminal and the lottery ticket occurs in the approved location associated with the game, or determining a period of validity associated with the information or the game information has not expired (0059-0070), wherein the information is received or accessed by the at least one remote server on a first communication interface between 
Claim 2:	Gilmore disclose wherein the lottery ticket is customized for the interaction with the terminal (0039-0045).
Claim 3:	Gilmore disclose information comprises location information associated with the terminal or second identification information, wherein the second identification information is associated with the terminal (0060).
Claims 4-5:	Gilmore disclose information further comprises lottery ticket identification information associated with the lottery ticket (0039-0050). 
Claims 6-7:	Gilmore disclose information is not visible on the lottery ticket, covered by a removable surface in a first state of the lottery ticket in a first state of the lottery ticket (0051-0052).
Claim 8:	Gilmore disclose information is comprised in readable indicia located on a surface of the lottery ticket (figure 2).
Claims 9-10:	Gilmore disclose information is comprised in a code (barcode) comprised in or on a surface of the lottery ticket (figure 2).
Claim 11:	Gilmore disclose an activation code and a redemption code (0075 & 0089-0091).
Claim 12:	Gilmore disclose activation code is visible on a first surface of the lottery ticket, and wherein the redemption code is covered by a removable surface on a second surface of the lottery ticket (0027-0028).

Claims 14-15:	Gilmore disclose one or more play selections are associated with a single draw or two draws (0039-0055).
Claim 16:	Gilmore disclose a randomly generated number set associated with the game (0063-0066).
Claim 17:	Gilmore disclose user-defined number set associated with the game (0051-0055).
Claim 18:	Gilmore disclose the game-playing transaction comprises, is, or is comprised in at least one of a gaming transaction, a game initiation transaction, a game completing transaction, a game-related transaction, a location determining transaction, an identification transaction, an information processing transaction, a user identification transaction, or a terminal identifying transaction (0039-0045, a user identification transaction, and a terminal identifying transaction).
Claim 19:	Gilmore disclose the information is comprised in a chip or a magnetic stripe comprised in or on the lottery ticket (0039-0050).
Claims 20-21:	Gilmore disclose the interaction comprises a contact-based or contactless interaction (0039-0045).
Claim 22:	Gilmore disclose the lottery ticket is or comprises a physical gaming instrument (figures 2).
Claim 23:	Gilmore disclose the lottery ticket comprises a hook hole or slot, and wherein the hook hole or slot is configured or shaped for enabling placement of the lottery ticket onto a display hook (0039-0045).

Claim 26:	Gilmore disclose determining the information is at least partially consistent with or mappable to the second information or the identification information, wherein the information is received or accessed from the terminal located in the approved location associated with the game, wherein the interaction between the terminal and the lottery ticket occurs in the approved location associated with the game, or determining the period of validity associated with the information or the game information has not expired comprises: determining the information is at least partially consistent with or mappable to the second information or the identification information, wherein the information is received or accessed from the terminal located in the approved location associated with the game, wherein the interaction between the terminal and the lottery ticket occurs in the approved location associated with the game (0044-0090).
Claim 27:	Gilmore disclose determining the information is at least partially consistent with or mappable to the second information or the identification information, wherein the information is received or accessed from the terminal located in the approved location associated with the game, wherein the interaction between the terminal and the lottery ticket occurs in the approved location associated with the game, or determining the period of validity associated with the information or the game information has not expired, comprises: determining the period of validity associated with the information or the game information has not expired (0059-0070).

Examiner’s Note
The referenced citations made in the rejection(s) above are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the claimed subject matter.  However, it is incumbent upon the applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate examiner's rationale of record.  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).  However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed ...." In re Fulton, 391F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
McBride (US Patent Pub. 20090227320) relates to allowing lottery corporations the ability to easily allow players to participate in online games played over the Internet, TV, or mobile phone by allowing players the ability to purchase entry into online games, such as a Texas Holdem poker tournament, from any Point Of Sale (POS), or Lottery Terminal, say found in a convenience store likely in the form of a printed or pre-printed ticket with some activation coding identifying each ticket as unique.

Irwin (US Patent 8,408,986) relates to Internet play of an instant lottery game includes supplying instant lottery tickets for purchase by players, with each of the instant lottery tickets having a game authorization code. The winning or losing status of the instant lottery tickets is unknown to the players at the time of purchase. Each of the instant lottery tickets is provided with a unique prize claim code separate from the game authorization code. A web site is provided wherein a player enters the game authorization code via an Internet device to initiate play of the instant lottery game.
Stanek (US Patent 8,784,180) relates to implementing a network-based lottery game includes providing lottery tickets to players, wherein each of the lottery tickets includes a code that allows the player to access an Internet site maintained by a server system for play of a lottery game via a network-enabled device. A game result file is randomly assigned to the player from a finite set of game result files maintained by the server system, wherein each game result file has a unique identifier and a 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIT PANDYA whose telephone number is (571)272-2823.  The examiner can normally be reached on M-F 9:30-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SUNIT PANDYA/            Primary Examiner, Art Unit 3649